DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.
Claims 1-10 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-13 , directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 26, 2021  is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1-13 are allowed. 
Claims 1-13 are allowed  because the 35 U.S.C. 103 as being unpatentable over Ishii et al.  has been withdrawn due to the submission of the declaration under 37 C.F.R 1.132, the evidence provided in the declaration is persuasive. 
Claim  1 recites “A scandia-stabilized zirconia powder for solid oxide fuel cells, comprising  ZrO2, Sc2O3, Al2O3, wherein the Sc2O3 is dissolved in the ZrO2, a molar ratio of the ZrO2, the Sc2O3, and the Al2O3 in the scandia-stabilized zirconia powder is (ZrO2)1-x-a : (Sc2O3)x : (Al2O3)a, in which x is 0.097 ≤ x ≤ 0.103 and a is 0.002 ≤ a ≤ 0.01, the scandia-stabilized zirconia powder has a rhombohedral phase crystal structure, the scandia-stabilized zirconia powder is effective for producing a sintered body that consists of a cubic phase crystal structure, and that has a grain-boundary resistivity of 12 Ω·cm or less at 550 °C, and the sintered body is  produced by applying a pressure of 1.0 t/cm2  to the scandia-stabilized zirconia powder, and sintering the scandia-stabilized powder at 1450°C for 2 hours “. 
The closest prior art Ishii et al. (US 5413880) discloses a solid fuel cell using a stabilized zirconia system, the oxygen ion conductor consists of a composition consisting of (1-x-y) ZrO2-xSc2O3-yAl2O3, where 0.05 < x + y≤ 0.16, and x>0, y>0,  the powdered materials were combined and mixed to form pellets, and the pellets are sintered  (sintered body).  Ishii further discloses the crystal structure of the oxygen ion conductor changes from monoclinic to rhombohedral to cubic, as a result of the addition of Al2O3, the rhombohedral phase did not appear in the crystal structure, and the cubic crystal structure was stable. 
However,  Ishii  does not teach or suggest modification to  where the scandia-stabilized zirconia powder has a grain-boundary resistivity of 12 Ω·cm or less at 550 °C.  Ishii further does not teach or suggest modification to where the sintered body is  produced by applying a pressure of 1.0 t/cm2    to the scandia-stabilized zirconia powder, and sintering the scandia-stabilized powder a 1450°C for 2 hours. Applicant’s affidavit filed 1/25/22 was found persuasive
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722